Exhibit 10.2

 

Spherix Incorporated

 

May 25, 2010

 

Robert A. Lodder, Ph.D.

Spherix Incorporated

President

6430 Rockledge Drive, Suite 503

Bethesda, MD   20817

 

Dear Robert:

 

This letter will evidence our agreement to amend your employment letter
agreement with Spherix Incorporated (the “Company”) dated as of August 30, 2007
(the “original letter”).

 

The provisions of Sections 6 and 7 of the original letter are deleted in their
entirety and the following are substituted in lieu thereof:

 

“6.           TERMINATION OF EMPLOYMENT

 

6.1.          Your employment shall terminate automatically upon your death. 
The Company shall be entitled to terminate your employment because of your
Disability (as herein defined).  A termination of your employment by the Company
for Disability shall be communicated to you by written notice, and shall be
effective on the thirtieth (30th) day after receipt of such notice by you
(“Disability Effective Date”) at which time your employment shall end, unless
you return to full-time performance of your duties before the Disability
Effective Date.  For purposes of this letter agreement, “Disability” means that
you have been unable, for the period specified in the Company’s disability plan
for senior executives, but not less than a period of sixty (60) consecutive
business days, to perform your duties with or without reasonable accommodation
under this letter agreement, as a result of physical or mental illness or
injury.

 

6.2.          The Company may terminate your employment hereunder for Cause or
without Cause at which time your employment shall end, as set forth herein. 
“Cause” means termination due to (i) an act or acts of personal dishonesty taken
by you and intended to result in your substantial personal enrichment at the
expense of the Company; (ii) your continued failure to substantially perform
your employment duties (other than any such failure resulting from your
incapacity due to physical or mental illness) which are not remedied in a
reasonable period of time (to be no less than thirty (30) days after receipt of
the “Notice of Termination for Cause”); or (iii) conviction of, or a plea of
guilty or no contest by you to, a crime that constitutes a felony involving
moral turpitude.

 

6430 Rockledge Drive, Suite 503

Bethesda, MD  20817

Tel.:  (301) 897-2540; Fax:  (301) 897-2567

http://spherix.com

 

--------------------------------------------------------------------------------


 

6.3.          You may terminate your employment hereunder without the Company’s
approval at any time without Good Reason upon not less than sixty (60) nor more
than ninety (90) days advance written notice to the Company stating the date on
which your employment shall end (the “Notice of Termination without Good
Reason”).  A termination of your employment by you without Good Reason shall be
effected by giving the Company written notice of the termination and setting
forth the date of such termination.  Notwithstanding the foregoing, the Company
may elect to have any such termination become effective immediately or at such
other date, not later than the date specified in the Notice of Termination
without Good Reason, as the Company may determine; provided, however, that the
Company will continue your base salary, benefits and perquisites through the
date specified by you for your termination in the Notice of Termination without
Good Reason.

 

6.4.          You may terminate your employment hereunder for Good Reason by
giving the Company written notice (“Notice of Termination for Good Reason”) of
the termination, setting forth in reasonable detail the specific conduct of the
Company that constitutes Good Reason and the specific provision(s) of this
letter agreement on which you rely.  The failure by you to set forth in the
Notice of Termination for Good Reason any fact or circumstance which contributes
to a showing of Good Reason shall not waive any right of yours hereunder or
preclude you from asserting such fact or circumstance in enforcing your rights
hereunder.  “Good Reason” means (i) a Change of Control as defined in
Section 6.5 or (ii) a “material breach” (as herein defined) by the Company of
any provision of this letter agreement which is not cured within thirty (30)
days after written notice by you to the Company of such breach (the “Cure
Period”).  If you elect to terminate your employment for Good Reason due to a
Change of Control, such notice shall be provided no later than the end of the
Change in Control Period set forth in Section 6.5.  For purposes of this
paragraph, a “material breach” shall include, (a) any action by the Company
which results in a diminution in position, authority, comparable duties or
responsibilities, excluding for these purposes an isolated, insubstantial or
inadvertent action not taken in bad faith and which is remedied by the Company
within the Cure Period; or (b) any failure by the Company to comply with any of
the material provisions of Sections 2, 4 or 5 of this letter agreement other
than an isolated, insubstantial or inadvertent failure not occurring in bad
faith and which is remedied by the Company within the Cure Period.

 

6.5.          Change of Control and Change of Control Period Defined.

 

“Change of Control” means:

 

(a)           if any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than fifty percent (50%) of the total
fair market value or total voting power of the stock of such Company; or

 

Spherix Incorporated

6430 Rockledge Drive, Suite 503, Bethesda, MD 20817

Tel.: 301-897-2540 · Fax: 301-897-2567

 

2

--------------------------------------------------------------------------------


 

(b)           if a majority of members of the Company’s Board of Directors is
replaced during any twelve (12) month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company’s Board of
Directors before the date of the appointment or election; or

 

(c)           if there is a change in the ownership of a substantial portion of
the Company’s assets occurring on the date that any one person, or more than one
person acting as a group, acquires (or has acquired during the twelve (12) month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than forty percent (40%) of the total gross fair market value of all
of the assets of the Company immediately before such acquisition or acquisitions
(for this purpose, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets).

 

“Change of Control Period” means the three (3) months period following a Change
of Control; provided, that for purposes of this letter agreement there can be no
more than one Change of Control Period.

 

7.             PAYMENTS UPON TERMINATION OF EMPLOYMENT

 

7.1.          If your employment is terminated by death, the Company terminates
your employment for Disability or for Cause, or, except as set forth in
Section 7.2(ii) hereof, you terminate your employment without Good Reason, the
Company shall:

 

(a)           pay to you (or in the event of termination of employment by reason
of your death, your legal representative or your estate if no representative has
been appointed) in a lump sum in cash, within thirty (30) days after the date of
termination, or as otherwise provided in this Section 7.1, any portion of your
base salary through the date of termination that has not been paid plus any
outstanding expenses due to you; and

 

(b)           make available to you (or your eligible dependents) any rights to
continued health and welfare benefits provided by law at your (or your eligible
dependents) expense (i.e., COBRA) or payable to you under the terms of such
plans and programs in effect immediately prior to your death or Disability.

 

7.2.          If your employment is terminated: (i) by the Company other than
for Cause; (ii) by either the Company or you contemporaneously with or during
the Change of Control Period; (iii) by the Company and it is reasonably
demonstrated that such termination of employment (a) was at the request of a
third party who has taken steps reasonably calculated to effect a Change of

 

3

--------------------------------------------------------------------------------


 

Control or (b) otherwise arose in connection with or in anticipation of a Change
of Control; or (iv) by you for Good Reason, the Company shall:

 

(a)           pay to you, in accordance with the Company’s payroll procedures,
an amount equal to twelve (12) months of your then-existing base salary in lieu
of any severance under the Company’s Severance Plan, payable over the twelve
(12) month period following the date of termination; and

 

(b)           pay twelve (12) months of health and welfare (COBRA) benefits that
provide you with coverage comparable to other executives that are employed by
the Company during that time.”

 

Your base salary has been increased to $18,333.33 per month ($220,000.00
annualized).

 

In all other respects, the provisions of the original letter are ratified and
confirmed as of the date hereof.

 

 

Sincerely,

 

 

 

 

 

/s/ Aristides Melissaratos

 

Aristides Melissaratos

 

Chairman of Compensation Committee

 

 

ACCEPTANCE

 

I accept the foregoing amendment to my employment letter agreement with Spherix
Incorporated under the terms set forth herein:

 

 

/s/ Robert A. Lodder

 

 

Robert A. Lodder, Ph.D.

 

 

 

4

--------------------------------------------------------------------------------